

117 S2963 IS: Service Contract Modernization Act
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2963IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a socioeconomic labor threshold and use that threshold for purposes of chapter 67 of title 41, United States Code.1.Short titleThis Act may be cited as the Service Contract Modernization Act.2.Socioeconomic labor threshold(a)In generalFor purposes of this Act, the socioeconomic labor threshold is—(1)for the period beginning on the date of enactment of this Act and ending on October 1 following such date of enactment, the amount determined by the Secretary of Labor under subsection (b)(1); and(2)for each 1-year period beginning on October 1 following such date of enactment, the amount determined by the Secretary of Labor under subsection (b)(2).(b)Inflation adjustments(1)Initial periodThe amount determined under this paragraph for the period described in subsection (a)(1) shall be $2,500 as—(A)increased by the percentage increase in the Consumer Price Index for All Urban Consumers (all items; United States city average), as published by the Bureau of Labor Statistics, comparing—(i)such Consumer Price Index for October of 1965; and(ii)such Consumer Price Index for the most recent month as of the date of enactment of this Act for which such Consumer Price Index is available; and(B)(if applicable), rounded to the nearest multiple of $100.(2)Subsequent periods(A)In generalThe amount determined under this paragraph for the applicable period described in subsection (a)(2) shall be the amount in effect on the date of such determination as—(i)increased (if applicable) from such amount by the annual percentage increase, if any, in the Consumer Price Index for All Urban Consumers (all items; United States city average), as published by the Bureau of Labor Statistics, from the preceding year as calculated in accordance with subparagraph (B); and(ii)(if applicable) rounded to the nearest multiple of $100.(B)Consumer Price IndexIn making the determination under subparagraph (A) and calculating the percentage increase in the Consumer Price Index for All Urban Consumers under subparagraph (A)(i), the Secretary of Labor shall compare the Consumer Price Index for All Urban Consumers (all items; United States city average), as determined by the Bureau of Labor Statistics, for June of the calendar year in which such determination is made with the Consumer Price Index for All Urban Consumers (all items; United States city average), as determined by the Bureau of Labor Statistics, for June of the preceding calendar year.(C)Rule of constructionWith respect to a determination under subparagraph (A) of the amount in effect under this paragraph for an applicable period under subsection (a)(2), if there is not an annual percentage increase in the Consumer Price Index for All Urban Consumers (all items; United States city average) from the preceding year as described in subparagraph (A)(i), the amount in effect under this subsection for such applicable period shall be the amount in effect under subsection (a) on the date of such determination.3.Amendments to the McNamara-O'Hara Service Contract Act(a)DefinitionSection 6701 of title 41, United States Code, is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Socioeconomic labor thresholdThe term socioeconomic labor threshold means the socioeconomic labor threshold established under section 2 of the Service Contract Modernization Act..(b)Applicability thresholdSection 6702(a)(2) of title 41, United States Code, is amended to read as follows:(2)involves an amount exceeding—(A)for contracts and bid specifications made prior to the date of enactment of the Service Contract Modernization Act, $2,500; and(B)for contracts and bid specifications made on or after such date of enactment, the socioeconomic labor threshold..